Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered April 30, 2003, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally *789insufficient to establish his guilt beyond a reasonable doubt is unpreserved for appellate review because he did not move for a trial order of dismissal (see CPL 290.10, 470.05 [2]; People v Bailey, 19 AD3d 431 [2005]; People v Medaro, 277 AD2d 252, 253 [2000]; People v Gonzalez, 183 AD2d 725, 726 [1992]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of burglary in the second degree beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]; People v Nylander, 21 AD3d 500 [2005]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s claim regarding the prosecutor’s summation is unpreserved for appellate review (see People v Anderson, 24 AD3d 460 [2005]). The defendant’s remaining contentions are either without merit or do not require reversal. Adams, J.P., Crane, Spolzino and Dillon, JJ., concur.